Mr. Justice Sterrett
delivered the opinion of the court,
Recognizing the propriety of submitting the case to the jury on questions of fact raised by the evidence,thedefeudantbelow requested the court to charge: “ First. — The burden in this case is on the plaintiff to satisfy the jury that the accident in question was wholly due to the negligence of the defendant, and unless the jury is so satisfied, their verdict must be for the defendant. Second. — If the jury believe that the excessive weight of the engine, or its undue tendency to get off the rails, or the absence of fish or splice plates, at the place of the accident, contributed to the accident, the verdict must be for the defendant.” — These propositions were both affirmed without any qualification, and a verdict was given in favor of plaintiffs below. In view of the instructions thus given, it follows that the jury, in reaching the conclusion they did, must have found that the accident in question was wholly due to the negligence of the defendant, and that neither of the causes specified in the second point contributed thereto.
In its sixth and seventh points, the company defendant, somewhat inconsistently with the position assumed in the points above quoted, requested the court to charge in substance, that under all the evidence the verdict should be for the defendant, because there was no sufficient evidence to justify the jury in finding the company guilty of negligence in building or caring for the trestle in question. The court declined to so charge and thus withdraw the case from the jury, saying: “ These are questions of fact for the jury, and therefore the point as stated is declined.” An examination of the testimony satisfies us there was no error in this ; that there was evidence proper for the consideration of the jury, tending to prove negligence of the defendant. Plaintiff’s main contention was that the accident resulted from the condition in which the trestle work was carelessly and negligently left.by the defendant, on the' morning of the accident, by removal of the previous weight of all the ore from one of the spaces adjoining the double trestle, and thereby allowing from thirty to fifty tons of ore to remain piled up against and nearly to the top of the other side; that the pressure of this body of ore forced the double trestle out of position and caused it to “buckle,” or double upon itself, as one of the witnesses expressed it, thus depriving the track of necessary support, and causing the engine to break through. The testimony of Benjamin M. Gest, John A. Elliott and others tended to support this theory of plaintiffs below, and was manifestly proper for the consideration of tbe jury. It is unnecessary to refer more particularly to the testimony on this subject. Suffice it to say, that it was quite sufficient *238to justify the court in refusing the defendant’s sixth and seventh points. The fourth and fifth specifications are therefore dismissed.
The subjects of complaint in the three remaining speeifica-, tions, are the refusal of the court to unconditionally affirm defendant’s third, fourth and fifth points. There is nothing in the qualified answers of the court to either of these points that can justly be regarded as unduly prejudicial to plaintiff in error. On the contrary they are quite as favorable to the company as, in view of the testimony, it had a right to ask. The case hinged on questions of fact, arising out of the testimony, to the admission of which there is no objection. These questions were fairly and correctly submitted to the jury, the proper tribunal for their final determination, and their finding lias been adverse to the plaintiff in error. If the verdict was contrary to the weight of the evidence, the power to grant relief was in the court below. That question is not before us. We find nothing in either of the five specifications of error, that would warrant a reversal of the judgment.
Judgment affirmed.